Lord, J.
These exceptions must be overruled. There was nothing in the previous action which could estop the defendant from setting up title in defence of the present action. Without determining that there can be no estoppel by reason of the adjudication of the same fact between the same parties, unless such fact was presented for decision, we hold that an action of tort in the nature of trespass does not bind the title as between the parties unless it appears by special plea or particular specification of defence, or in some other mode, that the particular fact which is claimed to be settled was adjudicated upon by the tribunal to which it was presented. Under what circumstances, and to what extent, parties are estopped by previous judicial decisions, is elaborately and very able discussed by Lord Ellen-borough in the case of Outram v. Morewood, 3 East, 346. In Standish v. Parker, 2 Pick. 20, Chief Justice Parker, after announcing the general rule, that “ in actions of trespass, or for torts generally, nothing is conclusively settled but the point or points put directly in issue,” cites many authorities in support of the doctrine that in trespasses to land when the general issue only is pleaded, and soil and freehold is not specially pleaded, the title to the land is not involved, and the question of damages only is settled, and refers approvingly to the discussion by Lord Ellenborough in the case cited.
In the former suit between these parties there does not appear to have been any answer whatever, and all which the record can show is that the defendant by default was adjudged to have violated the possession of some portion of the large tract of land described in the plaintiff’s declaration. An attempt is made, however, to show that something more was really adjudicated in that case. The plaintiff contends that the defendant’s counsel consented to judgment because he was satisfied that the fence which is complained of was erected on the plaintiff’s land; and that the defendant herself assented to her counsel’s agreement upon the same supposition. Assuming this to be so, it is evident that there was no adjudication by any competent authority of the fact. If there had been an answer and simply a general denial, with no averment of soil and freehold in the defendant, and a verdict had been obtained by any kind of evidence, whether by the admission of the party or otherwise, and the *282plaintiff had obtained a verdict, such verdict would settle nothing except the matter of damages.
Whenever a judgment is entered by agreement of counsel, no matter what induces the counsel to make the agreement, the judgment as rendered is controlling, and nothing is settled by that judgment except what is necessarily involved in it. Ensign v. Bartholomew, 1 Met. 274.
The rule upon this subject is very carefully stated by Chief Justice Shaw, in Burlen v. Shannon, 3 Gray, 387, 392, quoted by Mr. Justice Foster in Burlen v. Shannon, 99 Mass. 200, 204, as follows : “ It is only when a fact is specially put in issue, traversed and tried, that a verdict and a judgment following it are evidence against a party.” And Mr. Justice Wells, in Lea v. Lea, 99 Mass. 493, 496, says that when the record shows that the judgment might have been rendered on any one of three different grounds, and does not show upon which of the grounds it was rendéred, such judgment is not conclusive as to either of the grounds; and the fact that exceptions were brought to the full court upon one only of such grounds does not show that either the judgment' of the court or the verdict of the jury was rendered upon that ground.
The case at bar shows nothing of the ground upon which the judgment in the former case was rendered. Assuming that under certain circumstances parol evidence is admissible to show upon what issue a former case had been adjudicated, there is nothing to authorize its admission in this case. The plaintiff was entitled to introduce the former proceedings in evidence upon the trial of this case, and he did so; and that judgment was competent evidence, but not conclusive of any other fact than that the plaintiff was at that time under his declaration entitled to recover one dollar damages.

Exceptions overruled.